DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.
Applicant’s election without traverse of Species A drawn to claims 1-5 in the reply filed on 10/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a light conversion efficiency (%) is 8 %”, it is unclear what the “(%)” is supposed to represent. Further clarification or appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (US 2012/0277404 A1) in view of Nanson (US 2015/0144846 A1)
	Regarding claims 1-4, Mishra discloses an organic semiconductor for use in an organic photovoltaic device ([0001] and claim 18) and further discloses that the organic semiconductor is represented by the following formula (see [0314])

    PNG
    media_image1.png
    250
    452
    media_image1.png
    Greyscale
 




	wherein R1 and R2 each independently can be an unsubstituted alkyl group have 1 to 30 carbon atoms, or a C6-C14 aryl group, and Ra is can be an unsubstituted alkyl group have 1 to 30 carbon atoms, or a C5-C14 aryl group, -COOR and that n ranges from 2 to 10000. 
	Mishra further discloses that L is as shown below and specified in claim 14 and [0316].
	
    PNG
    media_image2.png
    222
    439
    media_image2.png
    Greyscale

3 and R4 below.

    PNG
    media_image3.png
    330
    730
    media_image3.png
    Greyscale







	Nanson ‘46 discloses a substantially similar organic semiconductor which can be used in organic solar cells as the photoactive layer and discloses a semiconducting polymer which can be used as a photoactive layer ([0235]-[0236]) in a solar cell ([0002]see Formula IIa in para [0089]-[0091][0129], U is Formula I [0011] and Ar1, Ar2 and Ar3 are shown in [0129] and further specified below, and a=b=c=d=1[0095] [0096], and on Ar2, R12 is R1 [0130] and R1 is an alkyl group or aryl group having 1-30 carbon atoms ([0082] [0083]), and wherein on Ar1 and Ar2, R11 and R12 are hydrogen, and X1 and X2 are oxygen ([0013]), and n overlaps the range claimed [0113].

    PNG
    media_image4.png
    312
    875
    media_image4.png
    Greyscale
	






	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polymer of Mishra by replacing the L group with the L group specified by Nanson because Nanson discloses that they can be alternatives for one another and discloses that the polymer serves a similar purpose namely an organic photoactive layer in an organic photovoltaic cell.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
It would have been obvious to one of ordinary skill before the effective filing date of the instant claims to modify the positioning of the Ra substitutions to be at the positions as instantly claimed for R3 and R4, because it would have been choosing out of limited substitutional possibilities, which would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143.I.(E).
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
	Nanson ’46 discloses the structure for the BHJ organic solar cell which this polymer is incorporated into in para [0243]-[0251] which includes a first transparent electrode (ITO) and second metal electrode (aluminum) and the polymer as instantly 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the polymer of modified Mishra into an organic BHJ solar cell as disclosed by Nanson ’46 because both Mishra and Nanson ’46 disclose it is appropriate to do so.
 Regarding claim 5, the limitation which recites “wherein a light conversion efficiency is 5% or more” will be present in the solar cell of modified Mishra since it has the same structure as instantly claimed, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726